DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/169,848 filed on February 8th, 2021. Claims 1-9 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2020-024833 filed on February 18th, 2020. A certified copy was received on March 2nd, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 4 (line 4), please change the recitation of “each of the pair of side walls is provided with the opening” to - - each of the side walls is provided with [[the]] a respective opening - - to provide clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 4 (lines 2-3), in the recitation of “the housing includes a pair of side walls extended radially inward from both ends in the axial direction of the circumferential wall” it is unclear how many side walls Applicant intends to recite. Claim 1 recites “a side wall extended radially inward from an end in an axial direction of the circumferential wall” (lines 12-13). The lack of clarity renders the claim indefinite. Applicant could amend the limitation to recite “the housing includes another side wall extended radially inward from another end in the axial direction of the circumferential wall” to provide clarity. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US 9,366,333), hereinafter Tsuda, in view of Engle (US 3,495,298).

Regarding Claim 1, Tsuda teaches a vehicle differential apparatus (Fig. 1, “vehicle differential gear” 1) comprising: 
a pair of side gears (“first side gear” 4 and “second side gear” 5) arranged side by side with each other along an axial line (“common rotation axis line” O) and formed in substantially cylindrical shapes so as to rotate about the axial line (O); 
a set of pinion gears (“first pinion gear” 31 and “second pinion gear” 32) disposed on a radial outside of the pair of side gears (4, 5) so that one (31) of the set of pinion gears (31, 32) engages with one (4) of the pair of side gears (4, 5), 
the other (32) of the set of pinion gears (31, 32) engages with the other (5) of the pair of side gears (4, 5), and 
the set of pinion gears (31, 32) engage with each other (see Figs. 2-3); and 
a housing (Fig. 1, “differential case” 2) configured to accommodate the pair of side gears (4, 5) and the set of pinion gears (31, 32) and including a circumferential wall (“cylindrical portion” 210) formed in a substantially cylindrical shape around the axial line (O) and a side wall (“disc portion” 221) extended radially inward from an end in an axial direction of the circumferential wall (210), 
wherein the housing (2) includes a space formation portion (the cavity that receives the differential gearing) configured to form a housing space accommodating the set of pinion gears (31, 32) so as to rotate integrally with the set of pinion gears (31, 32) about the axial line (O). 
Tsuda does not teach “the side wall is provided with an opening connecting the housing space and a space outside the housing”.  
“flange section” 19) is provided with an opening (“circular shaped grooves” 60) connecting a housing space (“cavity” 29) and a space outside a housing (“casing” 17).
Engle also teaches “Very generally, the present invention is directed to an improved form of limited slip differential mechanism which includes improved lubrication facilities for the relatively movable frictionally engaged surfaces of the differentiation resisting clutch components. In the invention as illustrated in FIGURE 1, lubrication paths are provided which extend through the side gears of the differential to allow flow of lubricant in a direction generally parallel to the longitudinal axis of the output shafts” (col. 2, line 5).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential housing taught by Tsuda with the oil receivers taught by Engle, such that “the side wall is provided with an opening connecting the housing space and a space outside the housing”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of lubricating the differential gearing taught by Tsuda and promoting a longer service life. 

Regarding Claim 2, Tsuda and Engle teach the vehicle differential apparatus according to claim 1, 
Engle teaches wherein the side wall (taught in combination with Tsuda) includes a protrusion (Fig. 1, “axially extending ports” 98 and 60) protruded outward in the axial direction (see Fig. 1), and 
the protrusion (98, 60) includes an oil receiver (98) provided continuously to the opening (60) and formed in a substantially concave portion (see Fig. 1).  

Claim 3, Tsuda and Engle teach the vehicle differential apparatus according to claim 2, 
Engle teaches wherein a bottom surface of the space formation portion (taught in combination with Tsuda) and a bottom surface (see Examiner Fig. 1) of the oil receiver (Fig. 1, 98) are located at a same position in a circumferential direction (see Examiner Fig. 1) and a radial direction around the axial line (see Examiner Fig. 1).

    PNG
    media_image1.png
    294
    579
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Engle

Regarding Claim 4, Tsuda and Engle teach the vehicle differential apparatus according to claim 1, 
Tsuda teaches wherein the housing (Fig. 1, 2) includes a pair of side walls (221 and 211) extended radially inward from both ends in the axial direction of the circumferential wall (210), and 
Engle teaches each of the pair of side walls (taught in combination with Tsuda) is provided with the opening (Fig. 1, 60).  

Claim 6, Tsuda and Engle teach the vehicle differential apparatus according to claim 1, 
Tsuda teaches wherein the pair of side gears (Fig. 1, 4, 5) are a first side gear (5) and a second side gear (4), 
the set of pinion gears (31, 32) are a first pinion gear (31) having a pair of first helical gears (“gear portion” 311 and “gear portion” 312; col. 2, line 14 - “The pair of side gears and the plurality of pinion gears are helical gears”) and a second pinion gear (32) having a pair of second helical gears (“gear portion” 321 and “gear portion” 322), 
the pair of first helical gears (31) are a first helical gear (312) at a first end (left end) in the axial direction and a first helical gear (311) at a second end (right end) in the axial direction, 
the pair of second helical gears (32) are a second helical gear (321) at a first end (left end) in the axial direction and a second helical gear (322) at a second end (right end) in the axial direction, and 
the set of pinion gears (31, 32) are configured so that the first helical gear (311) at the second end (right end) engages with the second side gear (4), 
the second helical gear (321) at the first end (left end) engages with the first side gear (5), 
the first helical gear (312) at the first end (left end) engages with the second helical gear (321) at the first end (left end; col. 4, line 2 - “the second gear portion 312 of the first pinion gear 31 meshes with the first gear portion 321 of the second pinion gear 32”), and 
the first helical gear (311) at the second end (right end) engages with the second helical gear (322) at the second end (right end; col. 4, line 1 - “first gear portion 311 of the first pinion gear 31 meshes with the second gear portion 322 of the second pinion gear 32”).

Claim 7, Tsuda and Engle teach the vehicle differential apparatus according to claim 6, 
Tsuda teaches wherein the first helical gear (Fig. 1, 312) at the first end (left end) is formed shorter than the first helical gear (311) at the second end (right end) in the axial direction (see Fig. 1), and 
the second helical gear (321) at the first end (left end) is formed longer than the second helical gear (322) at the second end (right end) in the axial direction.  

Regarding Claim 8, Tsuda and Engle teach the vehicle differential apparatus according to claim 1, 
Tsuda teaches wherein the vehicle differential apparatus (Fig. 1, 1) is disposed between a left and right driving wheels (not shown) so as to distribute and transmit a torque from a drive source (not shown) to the left and right driving wheels (col. 2, line 50 - “The vehicle differential gear 1 according to the present embodiment is used as a differential gear that distributes the driving force of the drive source transmitted through a propeller shaft, for example, to right and left rear wheels”).  

Regarding Claim 9, Tsuda and Engle teach the vehicle differential apparatus according to claim 1, 
Tsuda teaches wherein the housing (Fig. 1, 2) includes a cylindrical portion (“shaft inserting hole” 221b) formed in a cylindrical shape around the axial line (O) and extended toward an outside in the axial direction from an end on an inner diameter side of the side wall (221), and 
the cylindrical portion (221b) is provided with a spiral groove (see Fig. 1) on an inner circumferential surface of the cylindrical portion (221b). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US 9,366,333), in view of Engle (US 3,495,298), in view of Teraoka et al. (US 5,735,765), hereinafter Teraoka.

Regarding Claim 5, Tsuda and Engle teach the vehicle differential apparatus according to claim 1, 
Tsuda teaches storing a lubricant oil (col. 4, line 19 - “At the cylindrical portion 210 in the main body unit 21 of the differential case 2, a lubricating oil introducing groove 210c that introduces the lubricating oil to the interior of the differential case 2 and a lubricating oil discharging hole 210d that discharges the lubricating oil from the differential case 2 are respectively formed at four areas”).
Tsuda and Engle do not explicitly teach “wherein the housing is disposed rotatably about the axial line in a case storing a lubricant oil”. In other words, Tsuda is silent to where the lubricant oil is stored.
Teraoka teaches a case for storing lubricant oil (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the vehicle differential apparatus taught by Tsuda and Engle with the case taught by Teraoka, such that “wherein the housing is disposed rotatably about the axial line in a case storing a lubricant oil”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of maintaining an appropriate oil level in order to lubricate the internal components of the differential taught by Tsuda and Engle.  
 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Hilker (US 8,382,628), Homan (US 5,669,844) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659